              Case 7:21-mj-00866-UA Document 4 Filed 01/22/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x

 UNITED STATES OF AMERICA,                                                     CONSENT TO PROCEED BY VIDEO OR
                                                                               TELE CONFERENCE
                             -against-
                                                                                  -CR-      ( )( )
JEFFREY P. SABOL,
                                                                                  <R frnj ~ '-P (p
                                                Defendant(s).
-----------------------------------------------------------------X


Defendant Jeffrey P. Sabol                                   hereby voluntarily consents to
participate in the following proceeding via .JL videoconferencing or .JL teleconferencing:

.lL      Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

.lL      Bail/Detention Hearing

         Conference Before a Judicial Officer




  /sf Jeffrey P. Sabol
Defendant's Signature                                                Defe
(Judge may obtain verbal consent on
Record and Sign for Defendant)


 Jeffrey P. Sabol                                                     Jason Ser
Print Defendant's Name                                               Print Counsel's Name




                                                                     ~=;
This proceeding was conducted by reliable video or telephone conferencing technology.


Da~(J ef / ~ /                                                                                       Judg~
